DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on page 9 that the exposure process as disclosed by Kondo is not a part of the fabrication process of the array substrate. The examiner respectfully disagrees, as the method of forming a second substrate on the array substrate and adding liquid crystal may also be considered as part of fabricating the array substrate. Further, the exposure process which forms an element on the array substrate may be considered as part of the fabricating process of the array substrate, since an element is being added to the array substrate. The applicant also states on page 9 that Kondo’s exposure process occurs on a side of the counter substrate and so occurs on a side close to the light-shielding electrode structures. However, under broadest reasonable interpretation, the limitation reads “performing exposure from a side of the substrate away from the light-shielding electrode structures” which may be interpreted to mean any side of the substrate that is spaced away from the light-shielding electrode structures. Since there are other elements in between the exposure elements and the light-shielding electrode structures, it is reasonable to interpret that the process disclosed by Kondo would still read on the claimed limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (US Patent No.: US 5,625,473 of record, “Kondo”) in view of Jung et al (US Publication No.: US 2016/0154286 A1 of record, “Jung”).
	Regarding Claim 1, Kondo discloses a method for fabricating an array substrate (Figures 8-11), comprising steps of:
Forming a plurality of light-shielding electrode structures spaced apart from each other on a substrate (Figures 8-10, light-shielding electrode structures 35/25; Column 9, l.15-25);
Forming insulating barriers between adjacent light-shielding electrode structures by performing exposure from a side of the substrate away from the light-shielding electrode structures (Column 9, l.15-65).
Kondo fails to disclose the step of forming an insulating film on a side of the substrate close to the light-shielding electrode structures, the insulating film covering the plurality of light-shielding structures and the substrate.
However, Jung discloses a similar method comprising the step of forming an insulating film on a side of the substrate close to the light-shielding electrode structures, the insulating film covering the plurality of light-shielding structures and the substrate (Jung, Figure 6, insulating film 300B, structures 191, substrate 110; Paragraphs 0112-0117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Kondo to include an insulating film covering the entire substrate as disclosed by Jung. One would have been motivated to do so for the purpose of forming pillars and electrodes simultaneously using a photomask process thereby simplifying the manufacturing process (Jung, Paragraphs 0112-0117).

Regarding Claim 2, Kondo in view of Jung discloses the method of claim 1, wherein each of the light-shielding electrode structures comprises a light-transmissive pixel electrode and a light-shielding pattern, and an orthographic projection of the light-shielding pattern on the substrate completely coincides with an orthographic projection of the pixel electrode on the substrate (Kondo, Figures 8-10, light-transmissive pixel electrode 35, light-shielding pattern 25; Column 9, l.15-65).

Regarding Claim 3, Kondo in view of Jung discloses the method of claim 2, further comprising: after the step of forming the insulating barriers, removing the light-shielding pattern (Kondo, Column 9, l.15-65).

Regarding Claim 5, Kondo in view of Jung discloses the method of claim 1, wherein each of the light-shielding electrode structures comprises a pixel electrode that is opaque to light (Kondo, Figure 8-10, pixel electrode 25/35 would be opaque to light at least when the light-shielding mask 25 is disposed over it; Column 9, l.15-65).

Regarding Claim 6, Kondo in view of Jung discloses the method of claim 2, wherein the light-shielding pattern is made of a light-shielding metal material (Kondo, Column 6, l.21-29 discloses a metal material).

Regarding Claim 7, Kondo in view of Jung discloses the method of claim 1, wherein the step of forming the insulating barriers comprises: exposing the insulating film from the side of the substrate away from the light-shielding electrode structures (Kondo, Figures 8-10; Column 9, l.15-65).
Kondo fails to disclose that the insulating film comprises brominated polystyrene or a photoresist, and wherein the step of forming the insulating barriers comprises: developing the exposed insulating film to form the insulating barriers.
However, Jung discloses a similar method where the insulating film comprises brominated polystyrene or a photoresist, and wherein the step of forming the insulating barriers comprises: developing the exposed insulating film to form the insulating barriers (Jung, Figures 8-9; Paragraph 0104 discloses a photoresist for the insulating film; Paragraphs 0114-0115 disclose the forming of the barriers 300A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Kondo to include an insulating film photoresist that forms the barriers as disclosed by Jung. One would have been motivated to do so for the purpose of forming 

Regarding Claim 10, Kondo in view of Jung discloses the method of claim 6, wherein the light-shielding pattern is made of any one of aluminum, copper, or molybdenum (Kondo, Column 6, l.21-29). 

Regarding Claim 11, Kondo in view of Jung discloses an array substrate, the array substrate being fabricated by the method of claim 1 (Kondo, Figure 8, array substrate 36), the array substrate comprising: a substrate (Kondo, Figure 8, substrate 36); and pixel electrodes and insulating barriers on the substrate, the pixel electrodes being spaced apart from each other, the insulating barriers each being between adjacent ones of the pixel electrodes (Kondo, Figure 8, pixel electrodes 35, insulating barriers 37).

Regarding Claim 12, Kondo in view of Jung discloses the array substrate of claim 11.
Kondo fails to explicitly disclose that a pitch of the adjacent pixel electrodes is less than 1 um. However, Kondo discloses the general environment of minimizing a pitch of the adjacent pixel electrodes and increasing an amount of barriers within a display in order to increase drive voltage and obtaining stable performance of the device (Kondo, Column 20, l.-29-42). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a pitch of the adjacent pixel electrodes is less than 1 um is the result-effective variable, and when this pitch is optimized to the appropriate value within the specified parameters of a given substrate, the recognized results of improving liquid crystal stability and display performance are realized. While Kondo does not directly disclose that a pitch of the adjacent pixel electrodes is less than 1 um, Kondo does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kondo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that 

Regarding Claim 13, Kondo in view of Jung discloses the array substrate of claim 11, wherein a distance between the substrate and a surface of each of the insulating barriers away from the substrate is greater than a distance between the substrate and a surface of each of the pixel electrodes away from the substrate (Kondo, Figure 8, the distance between the substrate 36 and the top surface of the insulating barriers 37 is greater than a distance between the substrate 36 and a top surface of the pixel electrodes 35). 

Regarding Claim 14, Kondo in view of Jung discloses the array substrate of claim 11.
Kondo fails to disclose that a cross section of each of the insulating barriers taken along a plane perpendicular to the substrate has a shape of inverted trapezoid.
However, Jung discloses a similar substrate where a cross section of each of the insulating barriers taken along a plane perpendicular to the substrate has a shape of inverted trapezoid (Jung, Figure 9, insulating barriers 300A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insulating barriers as disclosed by Kondo to have a trapezoidal cross section as disclosed by Jung. One would have been motivated to do so for the purpose of providing support while also distinguishing a region between pixels (Jung, Paragraphs 0068-0069). 

Regarding Claim 15, Kondo in view of Jung discloses a display device (Kondo, Figure 8), comprising the array substrate of claim 11.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Jung in further view of Misaki (US Publication No.: US 2012/0305925 A1 of record).
Regarding Claim 4, Kondo in view of Jung discloses the method of claim 2.
Kondo fails to disclose that the light-shielding pattern and the pixel electrode are formed simultaneously.
However, Misaki discloses a similar method where the light-shielding pattern and the pixel electrode are formed simultaneously (Misaki, Paragraph 0099 discloses a light shielding conductive layer 27pd simultaneously formed with pixel electrode 26pd).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Kondo to have the light shielding pattern and the pixel electrode formed simultaneously as disclosed by Misaki. One would have been motivated to do so for the purpose of simplifying the manufacturing process (Misaki, Paragraphs 0099-0100).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Jung in further view of Ito (US Publication No.: US 2021/0157190 A1 of record).
Regarding Claim 8, Kondo in view of Jung discloses the method of claim 1.

However, Ito discloses a similar method where the insulating film comprises silicon nitride or silicon oxide, and wherein the step of forming the insulating barriers comprises: forming a photoresist layer on a side of the insulating film away from the substrate; exposing the photoresist layer from the side of the substrate away from the light-shielding electrode structures; developing the exposed photoresist layer to form a photoresist pattern; and etching the insulating film by using the photoresist pattern as an etching mask to form the insulating barriers (Ito, Paragraph 0058 discloses a silicon nitride material; Paragraphs 0091-0096 discloses the manufacturing method of the insulating barriers 51, which uses a photoresist layer and etching of the insulating film).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Kondo to use a photoresist and etching step as disclosed by Ito. One would have been motivated to do so for the purpose of manufacturing the insulating barriers in a simple and reliable manner by efficiently suppressing damage to other components of the substrate (Ito, Paragraph 0096). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Jung in further view of Kim (US Publication No.: US 2003/0184688 A1 of record).
Regarding Claim 9, Kondo in view of Jung discloses the method of claim 2.
Kondo fails to disclose that the light-transmissive pixel electrode comprises crystalline indium tin oxide, wherein the step of forming the plurality of light-shielding electrode structures comprises forming the light-transmissive pixel electrode of each of the light-shielding electrode structures, and wherein the forming of the light-transmissive pixel electrode of each of the light-shielding electrode structures comprises: forming a pixel electrode film of amorphous indium tin oxide on the substrate by deposition, 
However, Kim discloses a similar method where the light-transmissive pixel electrode comprises crystalline indium tin oxide, wherein the step of forming the plurality of light-shielding electrode structures comprises forming the light-transmissive pixel electrode of each of the light-shielding electrode structures, and wherein the forming of the light-transmissive pixel electrode of each of the light-shielding electrode structures comprises: forming a pixel electrode film of amorphous indium tin oxide on the substrate by deposition, patterning the pixel electrode film to form the pixel electrodes spaced apart from each other, and annealing the pixel electrodes to convert the amorphous indium tin oxide into the crystalline indium tin oxide (Kim, Paragraphs 0048-0055 disclose a process of forming a crystalline indium tin oxide pixel electrode using amorphous indium tin oxide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Kondo to include forming a crystalline indium tin oxide pixel electrode as disclosed by Kim. One would have been motivated to do so for the purpose of reducing manufacturing cost and time thereby improving yield (Kim, Paragraph 0056). 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Jung and Nakano et al (US Publication No.: US 2013/0128206 A1, “Nakano”) and Kubota et al (US Publication No.: US 2017/0351141 A1, “Kubota”).
	Regarding Claim 1, Kondo discloses a method for fabricating an array substrate (Figures 8-11), comprising steps of:
Forming a plurality of light-shielding electrode structures spaced apart from each other on a substrate (Figures 8-10, light-shielding electrode structures 35/25; Column 9, l.15-25);
Forming insulating barriers between adjacent light-shielding electrode structures by performing exposure (Column 9, l.15-65),
After the forming the insulating barriers, removing the light-shielding pattern (Column 9, l.15-65),

Kondo fails to disclose the step of forming an insulating film on a side of the substrate close to the light-shielding electrode structures, the insulating film covering the plurality of light-shielding structures and the substrate.
However, Jung discloses a similar method comprising the step of forming an insulating film on a side of the substrate close to the light-shielding electrode structures, the insulating film covering the plurality of light-shielding structures and the substrate (Jung, Figure 6, insulating film 300B, structures 191, substrate 110; Paragraphs 0112-0117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Kondo to include an insulating film covering the entire substrate as disclosed by Jung. One would have been motivated to do so for the purpose of forming pillars and electrodes simultaneously using a photomask process thereby simplifying the manufacturing process (Jung, Paragraphs 0112-0117).
Kondo fails to disclose that exposure is performed from a side of the substrate away from the light-shielding electrode structures and that the light-shielding pattern and the pixel electrode are formed simultaneously.
However, Kubota discloses a similar substrate where the step of exposure is performed from a side of the substrate away from the light-shielding electrode structures (Kubota, Figure 11B, exposure 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Kondo to have the exposure performed at a side of the substrate that is opposite to the side comprising the light-shielding electrode structures as disclosed by Kubota. One would have been motivated to do so for the purpose of improving the liquid crystal function within a display (Kubota, Paragraphs 0247-0249). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Kondo to have the light-shielding pattern be formed simultaneously with the pixel electrode as disclosed by Nakano. One would have been motivated to do so for the purpose of simplifying the manufacturing process (Nakano, Paragraph 0202). 
Kondo fails to explicitly disclose that a pitch of adjacent ones of the pixel electrodes is less than 1 um. However, Kondo discloses the general environment of minimizing a pitch of the adjacent pixel electrodes and increasing an amount of barriers within a display in order to increase drive voltage and obtaining stable performance of the device (Kondo, Column 20, l.-29-42). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a pitch of adjacent ones of the pixel electrodes is less than 1 um is the result-effective variable, and when this pitch is optimized to the appropriate value within the specified parameters of a given substrate, the recognized results of improving liquid crystal stability and display performance are realized. While Kondo does not directly disclose that a pitch of the adjacent pixel electrodes is less than 1 um, Kondo does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kondo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a pitch of the adjacent pixel electrodes is less than 1 um for the purpose of increase drive voltage thereby improving liquid crystal stability and enhancing display performance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871